DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 3, 4, 5, 6, 7, and 8 are objected to because of the following informalities: Each of the claims includes capitalized letters other than the first word “The” in the claims. Correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112 (b) for lacking antecedent basis since “said mixing tables” since the limitation is not previously referred to in the claim, or claims 3 and 1 are not  
Claim 9 depend on claim 4 and does not overcome the rejection of claim 4 under 35 U.S.C. 112 (b) for lacking antecedent basis. Therefore, claim 9 is also rejected under 35 U.S.C. 112 (b) for lacking antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 6, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wulf (U.S. Patent 6,609,821).
Regarding claim 1, Wulf teaches a food processing device (figure 3), comprising: a plurality of mixing vessels (the vessels are shown in figure 2), said mixing vessels having: at least one open end (each vessel shown in figure 2 has an open end to engage the base of the blender); a vessel having a protrusion located proximately to said at least one open end, said protrusion having at least one emitter embedded in said protrusion (second of switch activators 80 embedded in a protrusion within the peripheral lip of vessel 34, Figure 6; switch activators are emitters, e.g. can be infrared, electrical, etc., column 13, lines 51-55); a blade holder having at least one blade, said blade holder is capable of being removably affixed to said at least one open end of said mixing vessels (figure 3 blade holder 110 and blades 122, 124, 138, and 140 
Regarding claims 1 and 10, Wulf is silent to all the jars having switch activators. 
Regarding claims 1 and 10, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the jars shown in figure 2 with the switch activators of figure 3, in order to allow the jars to be compatible with the blender base. Regarding claim 3, absent any unexpected results, it would have been obvious to one of ordinary skill to have the blender lip having an outer mating configuration with the blender base in order to allow for easier use of operation since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).
Regarding claim 2, Wulf teaches the plurality of mixing vessels has at least two open ends; wherein said first open end of said mixing vessel is adapted to be affixed to said blade holder; and, said second open end of said mixing vessel is adapted to be affixed to a removable lid (figure 2 shows a second open end on each container which has a lid attachable to the second ends, and the first ends are attachable to the blender base).
Regarding claim 4, Wulf teaches Said motor base has at least a second detector embedded on the top surface of said motor base for detecting a signal from said at least one emitter in said lip of said mixing vessel (each of items 80 engage with a motor base at the blade base 110); wherein the motor base differentiates said plurality of said mixing tables through the interaction between said second emitter and said second detector (see column 13 lines 51-62).
Regarding claim 6, Wulf teaches further comprising a user interface located on said motor base, said user interface capable of activating an alternative blend speed of said motor depending on said signal from said emitter in said protrusion in said mixing vessel to said detector in said recess of said motor base (see item 222 which is in communication with the motor 234 and sensors 254, 66, 67).
Regarding claim 7, Wulf teaches wherein said at least one emitter is a magnet (column 13 lines 9-14). 
Regarding claim 8, Wulf teaches wherein said at least one detector embedded in the motor is a hall sensor (column 13 lines 9-14). 
Regarding claim 9, Wulf teaches wherein said user interface displays the blending speed that is active (Figure 30 shows a user interface which has two selection buttons for low and high speeds).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wulf (U.S. Patent 6,609,821) in view of Beesley (U.S. Publication 2005/0045671).
Regarding 5, Wulf teaches multiple speeds (Figure 28 shows several manual speeds). 
Regarding claim 5, Wulf is silent to the heating. 
Regarding claim 5, Beesley teaches heating material in the blender via a heating element (paragraph 8). 
It would have been obvious to one of ordinary skill in the art to modify the blender of Wulf with the heating element of Beesley in order to allow for a wider variety of food and beverage products to be prepared.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANSHU BHATIA/Primary Examiner, Art Unit 1774